Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,033,797 to Karpiuk et al in view of US 5,769,719 to Hsu.
Re claim 1, Karpiuk teaches a method for controlling a virtual character, applied in a touch terminal capable of presenting a graphical user interface (GUI) for a game scene (Refer to Karpiuk Figs. 6-11B, a method for controlling a virtual battle tank using the diagrammed touch screen graphical user interface. For a description of the touch screen technology, refer to 4:29-54.) the method comprising:
	adjusting a visual field mode of the game scene from a first visual field mode to a second visual field mode, in response to a first touch operation acted on an aiming control (Fig. 12 diagrams a first embodiment of a feature that comprises receiving a touch input that triggers a second view mode for aiming the battle tank - Display a first view mode 1202, Receive an input to display a second view mode 1204, Generate a magnified view of a portion of the environment 1206, Display the second view mode including a magnified view of a portion of the 
	under the condition of the second visual field mode, presenting a first shooting control on the GUI, wherein under the condition of the second visual field mode, the GUI further comprises a second shooting control (Fig. 7 diagrams a zoomed second visual field mode comprising two shooting controls 618 located at both sides of the GUI)
	controlling the virtual character to perform a shooting action in response to a second touch operation acted on the first shooting control (9:48-50, 10:25-26 describe and Figs. 6-7 diagram two firing buttons 618 which provide input when selected to input module 404. Refer also to the evidentiary YOUTUBE reference of "World of Tanks Blitz" which illustrates the use of the same game of the disclosure by the same assignee, WARGAMING.NET, in practice on a touch screen ANDROID device, wherein pp. 4-5 diagram the visual field mode being adjusted 
Although Karpiuk teaches the same inventive concept substantially as claimed wherein two distinct touch screen shooting controls are provided on the graphical user interface and wherein they are both capable of being selected at any time during game play, Karpiuk lacks controlling the virtual character to perform a shooting action in response to a second touch operation acted on the first shooting control and a third touch operation acted on the second shooting control at the same time. 
Hsu is an analogous shooter type video game that teaches it was known that, in addition to enabling the user to fire a normal bullet when one shooting control is pressed, that a “super bullet which is more powerful than the generic bullet” can be fired while the user simultaneously presses both of two shooting controls (see Hsu 1:50-55). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a special more powerful shooting function in the analogous and ready for improvement dual shooting control invention of Karpiuk without causing any unexpected results. Hsu provides motivation for this feature – “to increase the fun of playing”, 1:52.
	Re claims 2, 4, refer to the left and right shooting controls No. 618 in Karpiuk Fig. 8 No. 618. Aiming controls include virtual joystick 620, pictured on the left. Also as discussed in 11:4-20, a model 702 displayed on the GUI can aid a user in aiming a tank having an independently controllable turret. 
adjusting an aiming direction of the virtual character according to a moving direction of a touch point of the swipe operation, in response to a swipe operation acted on the aiming control (See Fig. 7, in the second visual field mode depicted herein, touch screen aiming control 620 is provided, which controls the aiming direction of virtual character 702, refer also to 10:22-25, "Within the magnified view, the player can more precisely aim a weapon at an opposing vehicle 604. The player can control movement of the vehicle using a virtual joystick 620..." 11:11-55 also describes user operation of the virtual joystick 620, diagrammed in Fig. 8. 8:32-40 describes that the touch screen interface functions such that "one or more processors may process the signal to determine a location of the touch and/or a direction of the touch," wherein, "the user may be swiping or dragging his or her finger across the touch screen". Refer also to the evidentiary reference of "World of Tanks" wherein Figs. 1, 2, 3 show snapshots of the operation of the virtual joystick - the user's thumb maintains contact with the touch screen and swipes/drags in different directions that cause the aim of the tank barrel to follow the swipe/drag. The fine aiming mode functions similarly as diagrammed in Figs. 5-7 of "World of Tanks".)
	wherein the GUI further comprises a second shooting control (Fig. 7 No's. 618, "World of Tanks" pp. 4-7), and the controlling the virtual character to perform a shooting action comprises: detecting whether the swipe operation acted on the aiming control is ended or not, under the condition of the second visual field mode; and controlling the virtual character to perform a shooting action, in response to a third touch operation acted on the second shooting control, when the swipe operation is determined to be ended (P. 7 of "World of Tanks" diagrams controlling the tank to perform a shooting action by pressing one of the 
	Re claim 6, refer again to the screen shots of the user operation of the touch screen joystick of the invention in the illustrative YOUTUBE reference of “World of Tanks Blitz” especially noting the user’s left thumb movement on pp. 1-3, corresponding to time stamps 2:00, 2:02 and 2:04 of the video. The user’s thumb makes continuous motions across the touch screen without lifting, and the aiming direction of the virtual tank is affected based on the moving vector between the thumb touch point and the aiming control. The distance the user’s thumb has traveled from a center position relative to the virtual joystick can also be interpreted as an offset distance in an offset direction. Consider for example the left thumb position relative to the virtual joystick on p. 3 of the “World of Tanks Blitz” reference. 
	Re claim 8, Karpiuk enables entry of the zoomed/magnified view mode by clicking on a software button No. 622, refer to Figs. 6-7.
	Re claim 9, see the zoom diagrammed from Fig. 6 to Fig. 7 of Karpiuk when the binocular tool 622 is selected. In describing the function of this feature, 10:4-10:18 states that, “The player can enter a viewing mode by selecting a viewing mode button 622. In response to the viewing mode button 622 selection, video game software 401 or a virtual world server can generate or render the magnified view and cause the display to show the magnified view of a portion of the simulated environment using modules such as UI module 405 and graphics module 406. Depending on the magnification level, video game software 401 can cause the size 
level, the more pixels or screen area are used to show the same portion of the environment. The magnified or zoomed area may be centered around the center of the reticle which may
also be point of aim 612.”
	Re claim 10, the center of the GUI can be designated as a physical center or center of an operation range of a tank’s gun barrel, see Figs. 6-7 No. 612.
	Re claim 11, refer to the illustrative YOUTUBE reference of “World of Tanks Blitz” wherein as observed on p. 7/11, a shooting action is being performed while the right shooting control is being pressed by the user’s thumb at timestamp 2:20, and the shooting is no longer occurring on pp. 8/11-11/11 at timestamps 2:36-2:38 because the user is not performing a touch operation on either shooting control (equivalent to the claimed “touch operation is ended”).
Re claims 17, 19, refer to the rejection of claim 1, wherein the rejection of the method necessarily involves a description of the computerized apparatus and electronic device. 

Claim(s) 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0258442 to Yudo et al.
Re claim 12, Yudo teaches a method for controlling a virtual character, applied in a touch terminal capable of presenting a graphical user interface (GUI) for a game scene (Abstract, a method for providing multiple viewing modes including a magnified view for a user controlled object in a simulated environment, Figs. 6-11B, wherein the user controlled object is a virtual tank in a first-person shooter environment), the method comprising:
adjusting a visual field mode of the game scene from a first visual field mode to a second visual field mode, in response to a first touch operation acted on an aiming control ([0052] describes that, “In accordance with aspects of the disclosure, a player may be able to switch between viewing modes to view objects in the environment which appear a long distance away from the player's viewpoint in more detail or to view portions of the environment with different magnification levels. For example, a first viewing mode may be a normal or unmagnified view of the environment with objects shown having sizes relative to their distances from a player's viewpoint. In a second viewing mode, a player may have a magnified or zoomed in view of a portion of the environment. In another viewing mode, a portion of the on-screen view may be a first view and another portion of the on-screen view may be a different view. The magnified views may also provide additional information to the user in the form of, for example, a potential damage indicator. Examples of aspects of these different viewing modes are illustrated in and described with respect to FIGS. 6-14.” [0055] describes that, “The player can enter a viewing mode by selecting a viewing mode button 622. In response to the viewing mode button 622 selection, video game software 401 or a virtual world server can generate or render the magnified view and cause the display to show the magnified view of a portion of the simulated environment using modules such as UI module 405 and graphics module 406.”)
	under the condition of the second visual field mode, presenting a first shooting control on the GUI; and hiding the first shooting control, in response to the visual field mode of the game scene being restored to the first visual field mode (As described in [0055]-[0056], the user can switch between viewing modes by selecting the viewing mode button 622, and additional information to the user in the form of, for example, a potential damage indicator” and [0070] similarly describes that magnified view 1002 may include a potential damage indicator which [0071] elaborates that, “dynamic potential damage indicator may be a realtime reflection of a probability of inflicting damage on portions of a targeted object. The dynamic potential damage indicator may be based on calculations similar to those performed for the static damage indicator and can further take into account changing conditions such as the weather, wind speed, and traveling speed and direction of the player and/or the opponent's tank vehicles which may affect the force of the impact of a weapon on a targeted object and the aiming accuracy of the weapon. The potential damage indicator may further take into account a potential angle of impact when the selected ammunition hits the armor.” [0074] describes a potential damage indicator as being in the form of shading or coloring or another indicator presented on a target object that is used to aid in determining the best or least armored portions of a target object.
A potential damage indicator displayed only in a user-selected magnified view and which aids the user in decision-making regarding targeted objects to shoot at meets the limitation of a shooting control, and the fact that this information is described as only being displayed in the magnified view meets the limitation of hiding it when the visual field mode is restored to the first visual field mode. Compare Fig. 6, the unmagnified view which lacks a potential damage indicator, to Fig. 11A, which comprises a magnified view 1100 comprising a potential damage indicator 1102 based on the currently selected ammunition.)

Re claims 15-16, Compare Figs. 6 and 7 which diagram a change in zoom which affects the tank’s optical site by the depicted amount, and wherein as described in [0054], the reticle or site guide indicates where a center of a gun, missile or other projectile weapon is aimed.  And [0055] describes Fig. 7 showing a second viewing mode in which the area in and around reticle 606 is magnified or zoomed in to simulate a telescopic site or scope or binoculars. [0061] states that the magnification or zoom level can be any level and [0063] describes that the zoom can be a pre-selected or user-selected zoom or magnification level. [0066] describes how the user can manually adjust the magnification level or zoom while the magnified view is being actively displayed and/or it may vary depend on what weapon or vehicle is in use by the player.
Re claims 18 and 20, refer to the rejection of claim 12, wherein the rejection of the method necessarily involves a description of the computerized apparatus and electronic device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Karpiuk and Hsu and further in view of US 2015/0065215 A1 to O’Connor.
Re claim 7, Although Karpiuk as modified by Hsu teaches the same inventive concept substantially as claimed, the Karpiuk-Hsu combination is silent as to whether the virtual character can perform a high-frequency shooting action based on the number of guns held by the virtual character. O’Connor is an analogous first-person shooter type game that teaches it was known for weapons in such a game to be upgradeable or added to and for accomplishing increased firing rate, refer to [0038]. It would have been obvious to one having ordinary skill in .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new grounds of rejection made responsive to the claim amendments do not maintain any grounds specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715